Citation Nr: 1825638	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-39 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Service connection for neuropathy, right upper extremity, to include as due to Agent Orange exposure.

2.  Service connection for neuropathy, left upper extremity, to include as due to Agent Orange exposure.

3.  Service connection for neuropathy, right lower extremity, to include as due to Agent Orange exposure.

4.  Service connection for neuropathy, left lower extremity, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

JR Cummings, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from March 1971 to March 1975.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2014 rating decision in which the RO, inter alia, denied service connection for neuropathy of the right upper extremity, left upper extremity, right lower extremity and left lower extremity, to include as due to Agent Orange exposure.  In February 2014, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2014, and, in November 2014, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).    

The claim is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his peripheral neuropathy is a result of herbicide agent exposure while serving in Thailand and Vietnam while in service.

The Veteran's military personnel records reflect that he served in Thailand as a radio operator and an air operations specialist.  Performance evaluations from March 1972 to March 1973 show that on two separate occasions, the Veteran performed duty as a radio operator for a total of 73 days TDY at the 374th TAW FOL at U-Tapao Royal Thai Air Base (RTAFB) in Thailand.  In his February 2014 NOD, the Veteran indicated that during these 73 days, he was in and out of Vietnam (DaNang and Bienhua) in a Tactical Air Lift and Control Unit working on a C12OS.  The Board has no reason to question the veracity of the Veteran's claim regarding time spent in Vietnam during those 73 days and these statements are consistent with the places, types, and circumstances of his service.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  Thus, the Board finds that the Veteran served in Vietnam and is therefore presumed to have been exposed to Agent Orange.  38 U.S.C. § 1116 (f)(2012).  

Certain disabilities that are presumed to be related to Agent Orange exposure are listed at 38 U.S.C. § 1116 (a)(2) and 38 C.F.R. § 3.309 (e).  While early onset peripheral neuropathy is listed, there is no indication that the Veteran has been diagnosed with this disorder and non-early onset peripheral neuropathy is not listed. However, in a lay statement provided by the Veteran in March 2013, he stated that he was currently being treated for neuropathy, that the conditions have been treated by local doctors, and that they first appeared about one year after his discharge from service.  This raises the possibility that the Veteran may have had persistent or recurrent symptoms of early-onset peripheral neuropathy.  In the alternative, non-early onset peripheral neuropathy, as an organic disease of the nervous system, is a "chronic disease" under 38 U.S.C. § 1101 (3) and 38 C.F.R. § 3.309 (a).  VA Adjudication Manual, M21-1, IV.ii.2.B.2.b (March 2, 2017).  Thus, consideration of service connection on a chronicity and continuity of symptomatology basis 38 C.F.R. § 3.303 (b), as well as under 38 U.S.C. § 1112   and 38 C.F.R. § 3.307 for chronic diseases that manifest within a year of separation from service, is warranted.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Finally, regardless of any of the above presumptions, the Veteran is not precluded from establishing service connection for his peripheral neuropathy.  See 38 U.S.C. § 1113 (b); 38 C.F.R. § 3.303 (d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis).

The Veteran was not afforded a VA examination or a medical opinion for his claim.  VA is obliged to provide an examination or obtain a medical opinion in a claim when the record contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of a current disability, the record indicates that the disability or persistent or recurrent symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports that symptoms of his peripheral neuropathy began a year after service and continue until today can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

Given the above evidence, the low threshold for purposes of triggering VA's duty to provide an examination is met for the claimed disabilities.  McLendon, 20 Vet. App. at 79; Locklear, 20 Vet. App. at 410; Waters, 601 F. 3d at 1278.  As such, the claim must be remanded for a VA examination.

Additionally, in his March 2013 statement, as indicated above, the Veteran mentioned that he was currently being treated for neuropathy by local doctors.  Such medical records do not appear to be of record.  As such, the RO should take the appropriate steps to obtain any outstanding private medical or treatment records and associate them with the claims file.  

Accordingly, the claim is REMANDED for the following action:

1.  Obtain any outstanding records of treatment that the Veteran may have received at any VA healthcare facility.  Additionally, obtain, or get authorization to obtain, any outstanding records of treatment that the Veteran may have received at any private healthcare facility.  All such available documents should be associated with the claims file.  

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his peripheral neuropathy of the right upper extremity, left upper extremity, right lower extremity and left lower extremity, to include as due to presumed exposure to Agent Orange (i.e., herbicide agent).  

The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  All necessary tests and studies should be conducted, and the examiner should review the results of any testing and include them in the report. 

The examiner should clearly identify all diagnoses of the right upper extremity, left upper extremity, right lower extremity and left lower extremity currently present, or present at any point pertinent to the current claim on appeal, even if now asymptomatic or resolved.  

With respect to each such diagnosed disability, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service or is otherwise related to service, to include as due to presumed exposure to Agent Orange.  

In addressing the above, the physician must specifically consider and discuss all pertinent medical evidence and lay assertions, to include the Veteran's assertions as to the nature, onset, and continuity of symptoms.

3.  Readjudicate the Veteran's claims remaining on appeal.  If any benefits sought on appeal remain denied, furnish the Veteran and his representative a SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2017).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

